RE:WR-34,060-10,Tr-Ct.No-23473-HC-4-DOCKET               INFORMATION SHEET
REQUEST.



Dear   Court   Clerk,


   I am writinq to respectfully request a "docket sheet" for the

above cause No.23473-HC-4-Presented       to       the Court on 9/10/2015.

   Would you please send me the reuqested docket sheet free of

charge,I am an indiqent Fro se applicant.

   Thank you for your attention and assistance in the matter.

                                                   Sincerly,

DATE:October 9,2015
                                               X                 '&CjtaMT~
                                                   RANDY #ALE BARNETT        pfty 5<£>
                                                   TDCJ-ID   #   1648039
                                                   TELFORD   UNIT
             RECEIVED IN                           3899 State Hwy 9
        COURT OF CRIMINAL APPEALS                  New   Boston,Texas
                                                                        75570

               OCT 19 2015




                                    l .